PER CURIAM.
Affirmed. “Findings of fact by a trial judge in a non-jury proceeding will not be set aside on review unless totally unsupported by competent and substantial evidence.” Lee v. Lee, 563 So.2d 754 (Fla. 3d DCA 1990). “Competent, substantial evidence is ‘such evidence as will establish a substantial basis of fact from which the fact at issue can reasonably be inferred [or] ... such relevant evidence as a reasonable mind would accept as adequate to support a conclusion.’ ” Duval Util. Co. v. Florida Pub. Serv. Comm’n, 380 So.2d 1028, 1031 (Fla.1980). Here, the trial court found that the appellant, Anthony Acosta, had the ability to pay $500 per month after careful review of his financial affidavit.1

. Acosta’s argument that his affidavit is not competent is unconvincing, as the affidavit was submitted by his counsel and prepared by his accountant.